Title: To Alexander Hamilton from James McHenry, 24 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department, Trenton, 24th. October 1799—
          
          I have received your letter of 22d. Inst., in which you inform me that Lt. Rogers had declined the appointment of Paymaster to the Cavalry; and that you propose Lt. Simmons to be appointed in his stead.
          I have no Objections to Lieut. Simmons; he may therefore enter upon the duties of that Station as soon as he has executed the Necessary Bond.
          I am Sir, with great respect Your Obedient Servt.
          
            James McHenry
          
          Major Genl. Alexr. Hamilton—
        